 106DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c)Notify the Regional Director for Region 9, in writing, within 20 days fromthe date of receipt of this Trial Examiner's Decision, what steps the Respondent hastaken to comply herewith 33131n the event that this Recommended Order is adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, we hereby notify our employees that:WE WILL bargain, upon request, with International Brotherhood of Boiler-makers, Iron Ship Builders, Blacksmiths, Forgers and Helpers, AFL-CIO, LocalNo. 40, as the exclusive representative of all employees in the bargaining unitdescribed below in respect to rates of pay, wages, hours of employment, or otherconditions of employment, and, if an understanding is reached, embody it in asigned agreement.The bargaining unit is:All our production, maintenance, and stockroom employees, excludingoffice clericals, professional employees, guards, and supervisors as defined inthe Act.WE WILL NOT engage in surveillance of union activities among our employees.WE WILL NOT in any like or related manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization, to form, join, orassistInternational Brotherhood of Boilermakers, Iron Ship Builders, Black-smiths, Forgers and Helpers, AFL-CIO, Local No. 40, or any other labor organi-zation, to bargain collectively through representatives of their own choosing,and to engage in other concerted activities for the purpose of collective bargain-ing or other mutual aid or protection, or to refrain from any or all such activities,except to the extent that such right may be affected by the provisos in Section8(a)(3) of the Act, as amended.COSMODYNE MANUFACTURING COMPANY,Employer.Dated-------------------By---------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, FederalOffice Building, Room 2023, 550 Main Street, Cincinnati, Ohio, Telephone No.381-2200, if they have any questions concerning this notice or compliance with itsprovisions.Higgins Industries,Inc.andInternationalUnion, United Auto-mobile,Aerospace and AgriculturalImplementWorkers ofAmerica, (UAW) AFL-CIOandHiggins Industries Em-ployees'Association.Case No. 7-CA-4469.December 15, 1964DECISION AND ORDEROn August 14, 1964, Trial Examiner Phil W. Saunders issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor prac-tices and recommending that it cease and desist therefrom and take150 NLRB No. 25. HIGGINS INDUSTRIES, INC.107certain affirmative action as set forth in the attached Trial Exam-iner's Decision.He also found that Respondent had not engaged incertain other alleged unfair labor practices.Thereafter, the GeneralCounsel and Respondent filed exceptions to the Trial Examiner'sDecision with supporting briefs.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the Board has delegated its powers inconnectionwith this case to a three-member panel [ChairmanMcCulloch and Members Leedom and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theTrial Examiner's Decision, the exceptions and briefs, and the entirerecord in this case, and hereby adopts the findings,' conclusions 2and recommendations of the Trial Examiner, except as modifiedherein.ORDERPursuant to Section 10(c) of the National Labor Relations Act,as amended, the Board hereby adopts as its Order, the Order recom-mended by the Trial Examiner and orders that the Respondent, itsi The Respondenthas exceptedto certain of the Trial Examiner's credibility findings.As the clear preponderance of therelevant evidence does not persuade us that Trial Ex-aminer's resolutionof credibilityissueswas incorrect,we find insufficient basis for dis-turbing hiscredibility findingsStandard Dry Wall Products,Inc,91 NLRB544, enfd188 F. 2d 362 (CA 3)z a.The "no-solicitatsonr-no-distribution"rule.We do not adopt the Trial Examiner'sfinding thatthe promulgationof this rule was unlawful,as there is no showing that therule was promulgatedwithin thelimitations period of Section 10(b).We likewise dis-agree with the TrialExaminer's finding that the "no-distribution"provision of the rulewas presumptively invalid inits application to workingareas of Respondent's businesspremises.Stoddard Quirk ManufacturingCo , 138 NLRB 615 (Members Fanning andBrown dissenting,-Member Jenkins does not consider it necessary to pass on this pointhere).In all otherrespectswe agree with the Trial Examiner's findings respecting thepresumptive invalidity of the "no-solicitation-no-distribution" rule and we adopt his con-clusion thatthe maintenance of that rule violated Section 8(a)(1) of the Act.b.The Section 8(a) (2) violations.The Trial Examiner found, and we agree, that Re-spondent violated Section 8(a) (2) and(1) of the Actby rendering unlawful assistanceto the HigginsIndustries Employees'Association.We also agree with the Trial Exam-iner's conclusion that Respondent additionally violated Section 8(a) (2) on the theory ofMidwest Pipingand Supply Company,63NLRB 1060,but, in agreeing with this con-clusion,we rely on the fact that Respondent continued to bargain with the Higgins In-dustries Employees'Association on and afterNovember15, 1963,despite being confrontedwith a substantial claim for recognitionby the UAWon or about that date.Shea ChemicalCorporation,121 NLRB1027, 1029.c.The Section 8(a) (3) violations.We adopt the Trial Examiner's conclusion that Re-spondentviolatedSection 8(a)(3) and(1) of the Actby the discriminatory transfer ofemployees Spreeman and Harvey Sides and by the discriminatory suspensionsof HarveySides, Powers,and GoffHowever,in addition to the findings of the Trial Examiner insupport of this conclusion,we alsorelyon Supervisor Forman's admission at the hearingthat, from a conversationwith employeeBernie Cole on or about October 21, 1963,Forman knew that employees Harvey Sides,Goff, and Powers had attended the meetingat Spreeman's house on October 19, 1963. 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDofficers, agents,successors,and assigns,shall take the action set.forthin the Trial Examiner'sRecommendedOrder, withthe followingadditions and modifications :1.Delete paragraph 1(e), substitute the following,and renumberparagraphs 1(f) and (g) :"(e)Promulgating,maintaining in effect, enforcing, or applyingany rule or regulation prohibiting its employeeswhen they are onnonworking time from distributing handbills or other literature onbehalf of any labor organization in nonworking areas of Respond-ent's property."(f) In any manner prohibiting its employees during. nonworkingtime from otherwise soliciting their fellow employees to join or sup-port InternationalUnion, United Automobile,Aerospace and Agri-cultural Implement Workers ofAmerica, (UAW) AFL-CIO, or anyother labor organization."2.Delete paragraph 2(b) and substitute the following:"(b) Forthwith rescind its existing"no-solicitation-no-distribution"rule to the extent that it prohibits employees from soliciting mem-bership in a labor organization during nonworking time on theRespondent's premises and to the further extentthat it prohibitsemployees, from distributing union literature during nonworkingtime in nonworking areas on the Respondent's premises."3.Add-the following sentenceto paragraph2 (c) immediately fol-lowing*the first sentence:"Notify each of the aforementioned employees if presently servingin the,ArmedForces ofthe UnitedStates ofhis rightto full rein-statement upon application in accordance with the Selective ServiceAct andthe Universal Military Training and ServiceAct of 1948,as amended,after discharge from the Armed Forces."TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a charge filed on November 21, 1963, by International Union, United Auto-mobile, Aerospace and Agricultural Implement Workers of America,(UAW) AFL-CIO, herein calledthe UAWor the Union, the General Counsel issued a complaintdated January 17, 1964, and an amended complaint dated March 3, 1964, againstHigginsIndustries, Inc., herein called the Respondent or the Company.The com-plaint,as amended,alleges that the Respondent engaged in unfair labor practiceswithin the meaning of Section 8(a)(1), (2),and (3)of the National Labor Rela-tionsAct.In a duly filed answer the Company denied the unfair labor practiceallegations.Pursuant to due notice,a hearing was held before Trial Examiner Phil W.Saundersat Gaylord,Michigan,on March 17, 18, 19, 25,and 26, 1964.All parties were repre-sented and were given full opportunity to examine and cross-examine witnesses, tointroduce relevant evidence, and to argue orally.The General Counsel and theRespondent also filed briefs which have been given due consideration in arriving atmy finding herein. HIGGINS INDUSTRIES, INC.109Upon the entire record, and from my observation and demeanor of the witnesses,'Imake the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTAt all times material herein, Respondent has maintained its principal office andplace of business in the city of Vanderbilt and State of Michigan.Respondent is, andhas been at all times material herein, engaged in the manufacture, processing, sale,and distribution of copper and brass tubing and related products.During the fiscalyear ending September 30, 1963, which period is representative of its operations duringall times material herein, Respondent, in the course and conduct of its business opera-tions,manufactured, processed, sold, and distributed at its Vanderbilt, Michigan,plant, products valued in excess of $500,000, of which products valued in excess of$50,000 were shipped from said plant directly to points located outside of the Stateof Michigan.During the period referred to above the Respondent, in the course andconduct of its business operations, caused to be manufactured, processed, sold, anddistributed at its Vanderbilt, Michigan, plant, products valued in excess of $500,000,of which products valued in excess of $100,000, were furnished directly to H & H Tubeand Manufacturing Co. located at 271 Forman in the city of Detroit and State ofMichigan, which latter enterprise annually manufactures, sells, and distributes at itsaforesaid Detroit, Michigan, place of business products valued in excess of $500,000,of which products valued in excess of $50,000 are shipped from said place of busi-nessin Detroit, Michigan, directly to points located outside of the State of Michigan.The complaint alleges, the answer admits, and I find that the Respondent is engagedin commerce as defined in the Act.II.THELABOR ORGANIZATIONS INVOLVEDInternational Union,United Automobile, Aerospaceand Agricultural ImplementWorkers of America,(UAW) AFL-CIO, and Higgins Industries Employees' Asso-ciation,an interestedparty,and herein called the Association,are each labor organi-zations within the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThe main allegations of the complaint, as amended, are that: on various dates inOctober, November, and December, 1963, the Respondent warned employees that itwould transfer them to more onerous jobs, discharge them, and shut down the plantbecause of their activities on behalf of the Union; the Respondent threatened dis-charge if employees did not surrender union authorization cards; the Company interro-gated employees concerning their union activities; the Respondent promised wageincreases; the Respondent urged employees to sign a petition requesting the Companyto discharge employees who were giving support to the Union; the Respondent hadmaintained and enforced an illegal no-solicitation rule; and agents of the Companyhad also engaged in surveillance of union meetings and had created the impression ofsurveillance.The complaint further alleges that the Respondent has dominated andinterfered with the formation and administration of, and rendered unlawful aid,assistance, and support to, the Association, and recognized and commenced bargainingwith the Association notwithstanding the fact that the Association has never repre-sented an uncoerced majority, and that the Respondent did so at a time when theUnion was asserting a rival representation claim.The complaint also alleges thatemployees Fred Spreeman and Harvey Sides were transferred to more onerous workassignments, and that the Respondent suspended Harvey Sides, Ichabud Goff, andGrant Powers because of their activities for the Union.iThe declaration that my findings are based on myobservation ofthe witnesses is in-tended to apply to the testimony of each and every witness, and my failure to comment onthedemeanor ofa particular witness is not to be_ taken to mean that in evaluating histestimony I have not taken hisdemeanorinto consideration.Moreover, when given logi-cal reasons for rejecting the testimony of a particular witness, either in Its entirety or ona particular point, it should not be assumed that I rely exclusively on such reasons, andthat the demeanor of the witness has not been considered in evaluating his testimony.When I have indicated that I regard a particular witnessas,generallyuntrustworthy, itis to be construed to mean that I reject his testimony as a whole, unless, I explicitly in-dicate that I accept his testimony on a particular point. 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDA. The supervisory issue; findings and conclusionsThis record shows that the Companymaintainsthree shifts at its plant: the dayshift (7:30 a.m. to 3:30 p.m.), the afternoon shift (3:30 p.m. to 11.30 p.m.), and themidnight shift (11:30 p.m. to 7:30 a.m.).Approximately four men are employedon the midnight shift, and the rest of the employees being more or less distributedbetween the day and afternoon shifts.Respondent's Plant Manager Richard Yuill isin charge of the overall operations at the plant.Reporting directly to Yuill are gen-eral foreman, Leo Forman,and assistantforeman, Ralph Robinson, who superintendthe day shift and the afternoon shift, respectively.Ralph Robinson also authorswritten productioninstructionsfor the midnight shift, but neither he nor Forman arepresent during the midnight shift.On the day shift, stationed at the north end of theplant and reporting directly to Leo Forman, is job leader James O'Rourke.Also onthe day shift and reporting directly to Leo Forman, but stationed at the south endof the plant, is job leader Howard Buckler (Buckler is not specifically involved inthis case).On the afternoon shift, stationed at the north end of the plant and report-ing directly to Ralph Robinson, is job leader Floyd Robinson.Also on the afternoonshift and reporting directly to Ralph Robinson, but stationed at the south end of theplant, is job leader Michael Cherwinski. Job leader Robert Green is the sole indi-vidual other than production employees who is physically present on the premisesduring the midnight shift.The specific question for determination here is whetherJamesO'Rourke, Floyd Robinson, Michael Cherwinski, and Robert Green, hereincalled job leaders, are supervisors within the meaning of the Act.This record shows that Plant Manager Yuill administers policy set up by theRespondent's board of directors, has the responsibility for the procurement ofmaterials, hires all employees, handles all the final disciplining of employees, and isin charge of scheduling for the entire plant.2Leo Formanis incharge of two sub-foremen and is also in charge of the job leaders-the four individuals in questionhere.This record further reveals that Leo Forman makes up a detailed manufac-turing procedure for each order in writing, and these are given to the job leaders oneach shift.Leo Forman meets with job leaders O'Rourke and Buckler, 15 minutesbefore the start of the day shift to give them their detailed instructions,again inwriting.In the afternoon he gives instructions to Ralph Robinson, the afternoonforeman, who relays them to his job leaders Mike Cherwinski and Floyd Robinson.At 10 o'clock each night Forman talks with Ralph Robinson, and Robinson thenmakes up the list of job instructions for the midnight job leader, Robert Green.In accordance with these written instructions, the job leaders set up the differentjobs on the machines and thenassign thesejobs to the employees.The job instruc-tions show which machine is to be used, and the men who are regularly assigned tocertain machines day in and day out do the jobs which are assigned to their machines.Where thereisan assignmentof men back and forth on different machines, theselection of men ismade by the job leaders "within the normal range" of the men'swork.Any changes in the written instructions made during the day are givenverbally by Leo Forman.3 The job leaders "set up" the drawbenches, and also setup straightening machines, flat tube machines, and the burring operation.Theynormally check or inspect jobs which they have set up once an hour, and inspectorsat the plant do likewise. Job leaders are paid 15 cents per hour more than productionworkers.4The regular foremen in the plant receive better benefits on Blue Crossinsurance coverage than those received by the job leaders and other employees.The General Counsel produced testimony through Harvey Sides that O'Rourkehad granted him permission in October to take time off.Kenneth Moore testifiedthat O'Rourke told him what to do and gave employees "heck." David Coultes statedthat O'Rourke gave him his orders, and that Floyd Robinson's duties were to giveout workassignmentsand see that they were carried out.Coultes testified that aftersetting up jobs Floyd Robinson walked around and gave orders. Coultes also statedthatMichael Cherwinskidoesno production work, but walks around and givesorders.Robert Loshaw testified that Floyd Robinson gave orders, but admitted thathe is familiar with all the workassignedto him and that the jobs are usually prettymuch repetitive.Loshawalso statedthaton occasionshe would ask Floyd Robinson2 Basically the plant is a redraw mill.The Company buys large diameter tubing andthen processes it by redrawing it into smaller diameters for the automotive and refrigera-tion field.3 The regular foremen at the plant have keys to all parts of the plant, all offices, and allfacilities,' as do the watchmen.The job leaders have keys to the toolboxes and storagefacilities.*Green receives 25 cents more. HIGGINS INDUSTRIES, INC.111for time off and that in turn Floyd would then ask Ralph Robinson.5Grant Powersstated that approximately a month before the hearing he asked Leo Forman whetherhe should put some tubing in a box or on the rack for stock. Forman then pointedacross the shop at O'Rourke and said, "See that guy in the blue shirt over there?Hetells you what to do." Powers admitted that he had never seen O'Rourke lay anyoneoff, but stated that O'Rourke had given him permissionto gohome because of illness.On cross-examination Powers testified that he had asked for such permission at 10:30in the morning but did not actually leave until 12:30, and that in the interval O'Rourkewould have had time to check this request with others. Ichabud Goff related that inAugust 1962 Yuill and Forman told him that O'Rourke and Buckler were out thereas bosses and "we had to do as they told us."Walter Goff stated that he thought thejob leaders were bosses over the employees, but had recently been informed by FloydRobinson that they had no authority.In essence the General Counsel argues that the four job leaders in question heremake workassignments,transferworkers, reprimand employees, and can grantemployees' requests for time off. I find, however, that the evidence for the GeneralCounsel is inadequate and insufficient to supporta conclusionthat the four jobleaders involved hereinare supervisors.The specific and reliable testimony adduced at the hearing established the follow-ing: Job leaders do not hire, discharge, or effectuate changes in employment status.As only intermediaries between their regular foremen and other employees in theirrespective departments and shifts, they routinely distribute work on the foremen'sspecific oral and written instructions.Furthermore, this record shows that in actualpractice they merely relay to their foreman grievances, requests for time off, orrequests for transfers. Job leaders are hourly paid, have substantially the same hoursas production workers, and have the same vacations, health insurance, and the sameother general conditions of employment as the people they assist.They may onoccasionsreport and correct defective work, but their recommendations in that regardare not solicited.They seek to remedy defective work by warning and assistingemployees in correcting their errors.Although they received slightly higher pay,such pay merely reflects their greater skill and experiencesIn summary amplification of the above, several witnesses for the General Counseladmitted that the job leaders receive written instructions before the start of a shiftas to what jobs to run and how they are to be run.7 Ichabud Goff stated that O'Rourkeassigned him to the machine he was to work on for the day, but then admitted thatO'Rourke gets his instructions from Leo Forman in writing.On one occasion inDecember O'Rourke sent Goff to the south end of the plant to work under Bucklerto replace Jack Spreeman.Certainly no discretion is involved in sending Goff, whohad worked on the drawbench for 11/2 years and off and on it for the 7 years of hisemployment, to replace an employee who was called out of the plant for a few hours.Spreeman testified that O'Rourke directed him to go to work at the drawbench onOctober 21.Before the end of the shift he went to see Yuill about the transfer tothe drawbench.Yuill told him to see Leo Forman. Insteadof seeingForman, hesaw Yuill the next day. It is clear that Spreeman knew that O'Rourke had no author-ity with respect to this matter.Moore admitted that when he traded jobs with HarveySides he not only talked to O'Rourke but also Leo Forman, and that several dayslater his request was granted.Coultes testifiedas tojob transfers on three occasionsand each time the job leader involved had to check the request with his foreman.These incidents show clearly that job transfers are not within the authority or scopeof job leaders.This record also shows that the granting of time off to employees is not within theauthority of job leaders.Harvey Sides gave testimony that he received permission togo hunting and attend a calf sale from O'Rourke. The evidence shows thatnotices8 The supervisory status and capacities of Yuill, Leo Forman, and Ralph Robinson areadmitted9 Before the start of the midnight shift Ralph Robinson calls Leo Forman and reports tohim on what progress the afternoon shift has made, and Forman then instructs Robinsonwhat Green is to do on the midnight shift and Robinson records such instructions in writ-ing for Green to follow.7 An example on how jobassignmentsrested upon the authority of the foremen is thetransfer of Harvey Sides to the drawbench.On cross-examination Sides testified thatO'Rourke told him that he had had an argument with Leo Forman the previous Fridaynight after work and that Leo Forman had said that Sides had to go to workat the southend of theshop.It appears clear to me that the instructionemanated fromLeo Formanand that O'Rourke, at most, conveyed Forman's decision on the assignment to Sides.775-692-65-vol. 150-9 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere posted as to hunting,'and Sides admitted that all that was required was thatemployees "notify" his foreman,'and that it was a common practice to let employeesgo.Yuill gave Sides permission to help his uncle with a calf, and Sides was also toldto notify O'Rourke that he was leaving. Ichabud Goff testified'that there was a noticeon the bulletin board which required that an employee who wanted time off shouldreport'to his "immediate foreman" and then admitted that he would go to Leo Formanor Yuill to find out. Loshaw testified that if he wanted time off on his afternoonshift he would ask Floyd Robinson, and Floyd Robinson would go to Ralph Robinsonand ask him about it.Walter Goff stated that an employee would 'ask his immediatesuperior, who' would then go to the office or the general foreman.By numerousadmissions from the General Counsel's own witnesses, as above set forth, job leadershad no authority in giving employees time off from their work.Likewise, this record is abundant with proof that no employees were disciplinedby job leaders.On one occasion when Sides found his timecard missing, Sides thenwent to Yuill and not to O'Rourke, and under like situations Powers and Goff wentto Yuill also.8On the occasion testified to by Powers, when Leo Forman was alleged to have toldhim that O'Rourke told Powers what to do, Formari gave the credited explanationthat O'Rourke had available to him the information needed to answer Powers' ques-tion.'Forman himself would either have had to check with O'Rourke or make aninvestigation to determine-whether the tubing in question was surplus to be put instock or should be shipped with the order.When asked whether he told Powers thatO'Rourke tells him what to do, Forman replied that he might have said, "Jimknowswhat to do."It should be further noted here also that the plant employees themselves consideredthe four job leaders eligible to join either labor organization.They were asked tosignUAW cards and attend its meetings.They were also solicited to join the Asso-ciation and certain demands were made on their behalf by the membership to theCompany.In the matters of transfers, discipline, the adjustment of grievances, the assignmentof overtime, and the granting of leaves of absence or time off, it is clear that the jobsetters do nothing more than report employee requests and that decisions are madeby Yuill and Forman, or Ralph Robinson. These decisions are then sometimes,although not'always, communicated through the job leadersIn delineating between authority which is "of a merely routine or clerical nature"and that "which requires the use of independent judgment,'-' the Board has found thefollowing, among others, not supervisory.Dispatchers at an, auto transport companywho routinely report employees' infraction of rules, but have no authority to inflictpenalties,Auto Transports, Inc.,100-NLRB 272; shipping and receiving clerk whotransmitssupervisor's instruction to other employees working with him and directsthem in routine duties,MassachusettsMohair Plush Company,115 NLRB 1516;employee who makes routine assignments of work, exercises some judgment on asmall part of the work, and makes no effective recommendations as to employees'performance,Legion Utensils Company,109 NLRB 1327, andClearwater FishingCompany,108 NLRB 268. Since I have found that the four job leaders involvedherein are not supervisors, the Respondentisnotchargeable for their statements andconduct attributed to them.B. ,Union activities and main eventsIn the latter part of 1962, the UAW instituted an unsuccessful organizing drive atRespondent's plant.On that occasion, Respondent's Plant Manager Yuill promisedthe -employees certain fringe 'benefits , as an alternative to UAW organization andalso suggested to the employees that they start a union of their own.An insuranceplan or program was, in fact, awarded to the employees at the time.Nothing, how-ever, came at that time of Yuill's suggestion that the employees form their own union.The UAW organizational campaign under consideration in this proceeding startedon October 14, 1963,8 when employees Grant Powers, Harvey Sides, and FredBIchabud Goff testified that he had been ordered by O'Rourke to go uptown to a hard-ware store to get some paint.He refused because he did not wish to sign his name to areceipt for the paint.He testified that he was afraid that he would be fired for signinghis, name.On cross-examination,however, lie testified that he was afraid that he mightbe fired If,Leo Forman discovered that he had gone. Leo Forman then had another em-ployee get the paint.'-sAll dates are 1963 unless specifically stated otherwise. HIGGINS INDUSTRIES, INC.113Spreemanmet with UAWRepresentativeWilliam Treadgold.On this occasionTreadgold informed these three employees that in order to organize the Companyitwas necessary to set a date for a meeting of the employees and, in the interim, tourge employees to attend that meeting. It was agreed that a meeting would be heldthe next Saturday, October 19, at Spreeman's house.During the period from Octo-ber 14 to October 19, Harvey Sides, Powers, and Spreeman personally solicited fellowemployees to attend the meeting.The organizational meeting was held as scheduledat Spreeman's house on October 19, a Saturday.Fourteen employees, includingHarvey Sides, Ichabud Goff, Powers, and Spreeman, met for over 11/z hours onSpreeman's front lawn with UAW Representative Treadgold.Commencing immedi-ately after the October 19 meeting, Harvey Sides, Ichabud Goff, and Powers continuedto openly advocate their support for the UAW in the plant. On October 21 Spreemanwas transferred to the drawbench.On October 30 Harvey Sides, Ichabud Goff,and Powers were given "disciplinary" suspensions.All three suspensions expired onNovember 11. On October 28 Harvey Sides was also transferred to the drawbench.On or about November 1, there were passed around in the plant for signature threepetitions with a heading statement that the undersigned would like to form an "Inter-plantGrievance Committee." 10These petitions contained 37 signatures.OnNovember 4 the petitions were given to Plant Manager Yuill.The petitions werethen sent to Pierce Wright, the Respondent's labor relations counsel in Detroit.OnNovember 9 the employees held a meeting at a public hall for the purpose of officiallyforming the Association.This meeting was attended by 43 employees who signed adocument reiterating their intent to establish the Association (Respondent's ExhibitNo. 12).Temporary officers for the Association were also elected."On Novem-ber 11 Yuill called Rich and Williams into the office and told them that the Companywould recognize the Association.On November 14 the UAW requested recognitionin a letter sent to the Respondent.12C. Interference, restraint, and coercion; findings and conclusionsBased on my observation and demeanor of the witnesses, events, admissions, andfor other reasons given here, the testimony I credit shows the following: That on orabout October 22, Spreeman asked Manager Yuill if he knew about the UAW organi-zational meeting at his home on October 19, as aforestated.13Yuill replied that heknew all about it, but that he was sorry the employees went "behind his back." 14Yuill also informed Spreeman that in the event of union organization the Companywould abandon its policy of making jobs during slack periods, and also told Spreemanthat if the UAW cards which had been signed were brought into his office or if hewas given proof that the cards had been destroyed, the Company would forget about"everything." 15On the same basis the credited testimony of Harvey Sides revealsthat on October 30, during the course of Sides' suspension interview, Yuill pointed toa picture of C. B. Higgins in his office (C. B. Higgins was the founder of the Com-pany), and then informed Sides that C. B. Higgins did not want anything to do withthe UAW and wanted the plant shut down if "they" organized the plant, "and that's10General Counsel's Exhibits Nos. 10, 11, and 12.11Richard Rich, president;Warren Soper, vice president;Lee Williams,secretary ; andHarold Ashley,treasurer.22GeneralCounsel's Exhibit No. 8.13 On the day before Spreeman had asked Yuill why he had been transferred to the draw-bench.Yuill replied that Spreeman should see Leo Forman about the matter.34 Yuill admits in his testimony this conversation with Spreeman,and also admits thatSpreeman on this occasion informed him that he had signed a union card,and that hetold Spreeman he was sorry the employees went behind his back. Yuill denied the otherstatements attributed to him by Spreeman in this conversation.35Yuill's position that he could not have made the anti-UAW statements attributed tohim because he did not know of the UAW's drive until mid-November is without merit inview of the open and strenuous nature of the activity and counteractivity,hereinabove andhereinafter detailed,and particularly in view of the fact that he himself admits that onor about October 22 he and Spreeman discussed the October 19 meeting at Spreeman'shouse and the fact that Spreeman signed a card.Without substantial basis also is Yuill'stestimony that his discussion with Spreeman did not contemplate Spreeman'shavingsigneda unioncard or Spreeman's having attendeda unionmeeting.Yuill even admittedin his testimony that on October 19 he received word of the meeting at Spreeman's housewhen he was at a local hardware store. 114DECISIONSOF NATIONALLABOR RELATIONS BOARDthe way it would be." 16 Leland Dunham also gave credited testimony to the effectthat a few days after Sides, Goff, and Powers were suspended,Yuill inquired ifDunham was for the UAW, and then also told Dunham,"I had to lay off some men.I had to play cop and lay off some men."Kenneth Moore gave reliable testimony for the General Counsel to the effect thatLeo Forman asked Moore if he would be willing to sign a petition calling for the dis-charge of employees who started the Union's organizational drive, and also informedMoore that if the Union organized the Company"everyone in here is going to losetheir job," and the plant would close.17The amended complaint alleges that on October 19 Leo Forman and Ralph Robin-son engaged in surveillance of the UAW organizational meeting held at Spreeman'shouse.The General Counsel produced credited testimony through several of hiswitnesses(Sides, Powers, Spreeman,Coultes,Cecile Sides, Jr.) to the effect thatduring this meeting Supervisor Ralph Robinson drove by the house, slowed downhis car, and then minutes later drove back in the opposite direction.These witnessesfurther established that, in a short period thereafter,the Respondent'sGeneral Super-visor Leo Forman also drove by at a reduced rate of speed and looked in at themeeting.18The point on Spreeman's lawn where the men were sitting is parallel toand approximately 150 feet distant from the public highway which runs throughVanderbilt.The lawn is partially obscured by a row of fir or evergreen trees whichline its perimeter,and there is considerable testimony in this record bearing onwhether or not these trees block the view from the road.From a careful review ofall the testimony and exhibits in this respect,I am satisfied that the lawn surroundingSpreeman's house where the employees were assembled can be seen from the roadthrough the trees, and also through a driveway opening leading into the property fromthe highway.The complaint alleges that the Respondent has promulgated,maintained, andenforced the following rule, known as shop rule 13, governing the conduct of itsemployees at its plant:Soliciting or the selling of any merchandise or the distribution of literature forany cause or the circulation of any petition,by any person without permission ofthe Management is forbidden in the factory or on Company property.The Respondent's answer admits the existence of the rule, but contends that it has notconstituted or resulted in any interference with employees'rights as guaranteed inSection 7 of the Act.The Respondent argues in its brief that the language of the ruleon its face does not prohibit the carrying on of union activity, that it only pertains tothree specific items,19 and that there is no evidence that any employee was actuallydisciplined or discharged under the rule.It is now well established that a rule against solicitation which prohibits employeesfrom soliciting union membership on nonworking time on the employer's premises isan invasion of the employees'rights guaranteed in Section 7 of the Act.The Respond-ent's lack of specific intent to violate the Act is immaterial where the natural conse-quence of the Respondent'sact would constitute an interference with those rights.The rule in question here prohibitsat all timesthe distribution of literaturefor anycause.I find, therefore,that by promulgating and maintaining in effect rule 13, theRespondent has interfered with, restrained,and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act.The complaint alleges that during certain dates in October the Respondent promiseditsemployees wage increases and other benefits to induce them from becoming orremaining members of the Union or giving it any assistance or support.Goff andSides testified that O'Rourke told them that there was a 10-cent raise waiting as soonas the union activity was over with.Since I have found O'Rourke not to be a super-visor, as aforestated,his statements and antiunion sentiments cannot be imputed to the18Yuill testified that he had mentioned C. B Higgins'"philosophy"many times,but didnot remember if he had mentioned it on this occasion, and stated that he could not recallpointing to the picture,but that he"may have."17Leo Forman stated that a number of employees had approached him and asked ifthey could get a petition to get rid of the employees that were causing a"lot of trouble inthe plant"Forman admitted that be then talked to Moore and asked his opinion aboutthe matter,but denied making the above statements attributed to him.18Leo Forman openly admitted that he drove by Spreeman's house at the time of themeeting in question here,but then stated that he had no idea what was going on.18 Soliciting or selling merchandise,distributing literature,and circulating petitions. HIGGINS INDUSTRIES, INC.115Company.Moreover,there is no testimony in this record that Yuill, Ralph Robinson,or any other supervisor made any promises or suggestions relative to wage increases orother benefits if employees'activities for the Union came to an end, as so alleged 20There is an additional allegation in the complaint,as amended,that on or aboutJanuary 6, 1964,the Respondent also granted wage increases to induce employeesfrom refraining in their activities for the Union.As set forth in more detail later, therecord shows that the pay increase was consistent with raises given by the Companyover the past 5 years.Accordingly,these specific pay allegations in the complaint arehereby dismissed.The foregoing instances,however, that have been attributed to the Respondentinclude unlawful threats to shut down the plant, to change working conditions, and todischarge employees;unlawful interrogations and canvassing of employees signingcards for the Union,asking for a petition calling for the discharge of employees activefor the Union;21 engaging in the surveillance of a union meeting; and promulgatingand maintaining an illegal no-solicitation rule.All of which,under these conditions,reasonable probability,purposes,setting, and sequence of events here, have the effectof interfering with and restraining the employees and constitute violations of Section8 (a) (1) of the Act, and I so find.D. The 8(a) (3) violations;findings and conclusionsThe complaint alleges that the Company transferred Jack Spreeman and HarveySides to more onerous work because of their activities for the UAW.Leo Forman testified that he transferred Spreeman from his job at the furnace tothe draw bridge on October 21, because he would not stay on his job. Formanstated that after Spreeman had been on the furnance job for a while,he began to getslack in his work, wander around the plant, and not attend properly to his work sta-tion.Forman also related that he himself had to unhook bundles of tubing broughtby the cranemen because Spreeman was nowhere around, and that he told Spreemanto stay at the furnace 22Witnesses for the General Counsel,including Spreeman,readily admit that Spree-man was frequently away from his work when loading the furnace, but it is their testi-mony that this job did not call for full-time presence in keeping the furnace in opera-tion.There is reliable testimony that when the furnace is loaded with long tubing theemployees loading and unloading are not required to be present at all times.23Therecord shows that in the wait period on long tubing the furnace loader was notrequired to stay at the furnace,but customarily could leave his job, and that this wasthe usual and common practice of all such employees.24Leo Forman also testified to transferring Harvey Sides off the crane to the draw-bench.Forman stated that while operating the crane Sides would manage to talkto everybody he came in contact with, that he persisted in this, and that each timehe stopped to talk it got a little lengthier.The result was that he was interfering20Although there may well have been some discussions or talk circulating around theplant in this period relative to the possibility of some raise, it is obvious by this recordthat the rumors had no basis as emanating from company supervisors,and in this respectthere is totally lacking any evidence on which the General Counsel can support thisallegation.21 It is well-settled law that Section 8(a) (1) of the Act makes it unlawful for an em-ployer to instigate and promote a decertification proceeding or induce employees to signsome other form of union-repudiation petition.Clark & LewisCo., 122 NLRB 865;N.L.R.B. v. Parma Water Lifter Co.,211 F. 2d 258, 262 (C.A. 9), cert. denied 348 U.S.829;N.L.R.B. v.Louisville Container Corporation,209 F. 2d 654,655 (C.A. 6).22 It appears that an operator on the south end of the furnace is responsible for theheat regulation and the employees on the south end load the furnace(Spreeman's mainjob).The north end is where the tubing is discharged, and the man at this end has theresponsibility to see that the product is put into a diluted sulfuric acid solution and thenplaced in proper boxes.The furnace is 85 to 90 feet long.2$For instance,when using 20-foot tubing an operator must wait until it goes into thefurnace before another batch of tubing can be inserted,and between batches of long tub-ing there is approximately a 5- to 10-minute time interval.The wait between batches isdetermined then by the length of the tubing.On a redraw of long tubing the loader andunloader on the furnace actually only works about 30 to 35 minutes out of 60 minutes.When using short tubing continued attention is required.21During such wait periods the furnace loader would wander around the plant and inso doing often made idle talk with other employees. 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith the men that were working, so they were not getting out their production.Thisrecord shows that Sides operated the crane for about 1 year before his transfer, andthat although he engaged in. various types of conversations with other employeeswhile running the crane, he was never reprimanded for doing so and his verbal dis-cussions did not interfere with his work or the work of others 25Spreeman and Sides both testified that the drawbench job to which they weretransferred was more onerous and dirty than work on the furnace and on the crane.Yuill and Leo Forman stated that the drawbench is only as dirty as the operatorhimself makes it, and that employees so assigned are given special gloves, rags, andother materials and are also allowed cleanup periods during the day.It appears clear to me that the transfers of Spreeman and Sides were discriminatelymotivated by 8(a) (3) considerations, and from my observations and demeanor of thewitnesses and for the reasons given here I so find. Both employees, as aforestated,were leaders in the organizational efforts of the UAW.Yuill informed Spreeman onOctober 22 that he knew all about their meeting at Spreeman's house. In addition, theeffective surveillance by Leo Forman and Ralph Robinson on October 19, as afore-stated, produced full knowledge for the Company as to which employees attended andwere active for the Union. Furthermore, both Spreeman and Sides talked in the plantfor the Union on several occasions prior to their transfers soliciting attendance at themeeting and cards for the Union.'Respondent's defense that Spreeman and Sides were transferred to the drawbenchfrom their former jobs because they had taken to wandering about the shop talkinginstead of spending their full time at their work, is without merit and merely a pretext.The record clearly shows that as a crane operator Sides was required to move aroundthe plant.Spreeman, like all the other furnace operators of Respondent, left thefurnace and walked about the shop talking with other employees when he was notloading the furnace. It is also apparent that talking and moving about the shop iscommon, that such conduct was not a detriment to production, and that productionwas not affected by such conduct in the situations under discussion here. It is alsonoted that the Company was at all times aware of the wanderings and conversations inlike circumstances, and that on no occasion was any crane operator or furnace operatoreven so much as reprimanded for such conduct until Sides and Spreeman were giventheir transfers.It is also apparent from this record that the drawbench is a more onerous or burden-some job than either the crane or the furnace. In addition to working in a "dirty"place, drawbench operators are literally pinned down to one position for the course ofan entire workday, and gone are the opportunities offered by the crane and the fur-nace jobs to move about and to visit once in awhile with fellow employees.Ichabud Goff, Grant Powers, and Harvey Sides were suspended by the Companyon October 30, until November 11, for an alleged violation of shop rule 24 26Yuillstated that he had several complaints from his general foreman that certain peoplewere bothering others.Yuill related that on October 30 Leo Forman reported tohim that employee Charles Hawley had been interfered with on his way back fromlunch by Harvey Sides, Cecil Sides, Sr., and Goff.Yuill then called Cecil Sides intohis office and informed him that "somebody" had made a complaint that he was tryingto get an employee to sign a union card.Hawley and Harvey Sides were then calledin and after certain discussions on the matter between these individuals Cecil Sideswas told to go back to his work. Yuill, however, then informed Harvey Sides that inview of the many complaints on him the Company would have to mete out some sortof discipline, and Harvey Sides was then suspended. Shortly thereafter Leo FormantoldYuill that Goff and Powers had also been bothering employees about unioncards, and they too were then suspended.Harvey Sides testified that on October 30he had asked Hawley to sign a union card. Powers testified that in the early after-noon on October 30 he had asked inspector Dale Paquin, as he walked by in the plant,25The record adequately reflects that it was a rather common practice for many of theemployees to engage in frequent conversations or idle talk while working in the plant, andit is obvious that in a small shop and small community employees will naturally do so.The Company appeared to have no objections to such practices until the advent of theUnion and its identification of the leaders.26 Shop rule 24 provides for disciplinary' action ranging from reprimand to immediatedischarge, depending upoh the seriousness of the offense in the judgment of management:24.Threatening, intimidating, coercing or interfering with fellow employees on thepremisesat,any time. HIGGINS INDUSTRIES, INC.117if he wouldsigna union card. Powers stated that on occasions he had also askedOffice Manager Stanley Robinson and Lee Williamsto sign unioncards on worktime.Goff testified that he had asked employees to sign union cards on company time 27The three employees were supposedly suspended for interfering with and molestingother employees within the meaning of shop rule 24, but Yuill stated that the signingof the union cards had nothing to do with it. I disagree, and find that Sides, Goff, andPowers were suspended because of their union activities in violation of the Act.Theevidence in this record as it pertains to conduct within the plant merely shows thatHawley was asked to sign a card when returning from lunch, and Powers asked Paquinto sign a card as he walked by. On prior occasions other people were also asked tosign cards, but there is definitely lacking sufficient testimony to show that such conduct,other than conclusionary summaries, intimidated or interfered with such employees.In addition, Leo Forman admitted that none of the three employees suspended weregiven any warning about such practices, and then further admitted that the Respond-ent's reprimand procedures specifically call for a warning to an employee on his firstoffense.28Here there was no following whatsoever of the normal plant disciplinarysystem for first offenders. It is mentioned here also that in a prior section of thisDecision I have found that Yuill made a statement to Dunham after the suspensionsto the effect that he (Yuill) had to "play cop" and lay off three men. For the reasonsgiven here, the demeanor of the witnesses,and in consideration of the events, therecord as a whole, and the Respondent's union animus, it is clear that Sides, Goff,and Powers were suspended because of their union activity, and that this factorweighed much more heavily in motivating their suspensions than any violation of theshop rule 24.E. The 8(a) (2) violation;findingsand conclusionsThe record shows that on October 23 or 24, after the UAW's presence became knownin the shop, Respondent's Supervisor Ralph Robinson informed Cecil Sides, Sr., andRobert Loshaw that he had just attended a company meeting wherein managementhad discussions about a "shop union," and then stated that he thought this would bea "good thing" and if the employees would contact Yuill they "could get about any-thing they wanted." 29This record also shows that on or about November 1 DavidCoultes asked Ralph Robinson where he could find out about the Association as hehad heard rumors circulating around about it.Within a short time thereafter, RalphRobinson informed Coultes that he had talked to Yuill and had been told by Yuill that"anytime anybody" got a petition with enough names on it, to bring it to the office,and that Yuill would have a charter up from Detroit within 24 hours, and the Com-pany would pay the fees for a lawyer. Ralph Robinson then asked Coultes to circu-late a petition around the plant and obtain the signatures of employees who wouldsupport the Association.30This record establishes that the Association falls within the statutory definition ofa labor organization, and that its function is not limited merely to the conveying ofinformation and keeping all the employees informed.The employee representativesare not mere messengers for the transmission of information. They act to settle griev-ances at the foreman level, and deal with management on a variety of subjects withinthe employment relationship. I have found that the Association is a labor organizationwithin the meaning of Section 2(5) of the Act.Whirlpool Corporation,126 NLRB1117;Coppus Engineering Corporation,115 NLRB 1387.The evidence here is overwhelming that the idea for the Association originated withthe Company, and that its management supervisors were responsible for its conception.The contention by Respondent's witnesses admitting questions about the Associationfrom employees, but then taking no action in furtherance of such inquiries, cannot27While not directly germane to the specific issue here there is, nevertheless, someadditional testimony showing pressure on employees to sign cards.Employee Coady testi-fied to incidents that happened around his house during the period he was being asked tosign a card.Employee Karslake also testified to unusual incidents happening around hishouse during the same period, and Hawley testified he was run off the road three times.23 The second offense calls for time off,and a third offense results in discharge.29Loshaw's testimony on this conversation is that Ralph Robinson informed him thatthe Company was "thinking about organizing a union just among the men themselves."80Ralph Robinson admitted in his testimony to a discussion with Coultes, and also thathe made an inquiry of Yuill about it.Robinson stated that Yuill also informed him thathe probably could have"something"within 24 hours.Robinson denied drafting a peti-tion or asking Coultes to circulate one.Yuill admitted that Ralph Robinson asked himabout information on the Association,but stated that no one contacted him after thisinquiry and as a result he did not get any information on the matter. 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDbe supported by this record.Within a few days following such conversations, threeidentical petitions calling for the formation of the Association were circulated in theplant,the Association then conducted a preliminary meeting on November 9 fororganizational purposes, and on November 11 the Association was given official recog-nition by the Company, as aforestated. It is obvious that the Respondent's whole ideaof relieving tension and restoring harmony in the plant was to eliminate the organiza-tional efforts of the UAW by supplanting it with the Association.The character anddegree of Respondent's support and assistance is clearly evident. In addition to theabove, the Respondent allowed the Association use of a bulletin board for the postingof notices, and it also permitted the use of the plant premises for the Association'sexecutive board meetings.This record further reveals that at the initial organizingmeeting of the Association on November 9 Lee Williams, an inspector in the plant,did most of the talking.Williams as spokesman and secretary for the Associationthen informed those employees present that he had made a trip to Detroit and hadthere contacted a lawyer by the name of Fleming, and that the recommendation to seeFleming came from the Company.Williams then read to the group from what hedescribed to them as a "charter."At the second meeting of the Association member-ship on November 23, Attorney Fleming was present, but it then became obvious tothe employees attending that Williams and Fleming had never before met.Whenquestioned about this Williams then stated that it was not Fleming at all whom he con-tacted on his trip to Detroit, but that he had seen Attorney Pierce. It appears to methat regardless of whether it was Fleming or Pierce, or both, from whom Williamsreceived advice in Detroit, the Respondent cannot avoid the direct references in thisrecord that the consultation was arranged by the Company. Furthermore, regardlessof Williams' capacity or his status to bind the Company with his conduct and state-ments, Supervisor Ralph Robinson's statement to Coultes, as aforestated, duly estab-lishes in itself that the Company did arrange for legal assistance to the Association inthe initial stages of its existence.There is a good deal of testimony in this record relating to the negotiations betweenthe Association and the Company, and I will set forth certain portions of this evidencelater'on as it pertains more directly to the question of domination.For the purposeshere it is sufficient to state that at the various general membership meetings of theAssociation no company supervisors were present.However, nothing is more clearlyestablished in the line of "company union" cases than the principle that acts of unlaw-ful interference and assistance rendered during the initial stages of organization arenot dissipated merely because in succeeding stages assistance is withdrawn and theorganization then appears to function independently. It is also possible that had theRespondent made an outright disavowal of support and repudiated the presence andparticipation of its managerial staff when initial inquiries concerning the Associationwere directed to them, and, had the three petitions been freely circulated at the employ-ee's own independent will, it might then be said that the effects of unlawful support wasthereby dissipated, but this it did not do.The Supreme Court has declared that "slight suggestions as to the employer's choicebetween unions may have telling effect among men who know the consequences ofincurring the employer's strong displeasure"; and that "existence of-interference mustbe determined by careful scrutiny of all the factors, often subtle, which restrain theemployees' choice and for which the employer may fairly be said to be responsible."International Association of Machinists, Tool, etc. (Serrick Corporation) V. N.L.R B.,311 U.S. 72, 78, 80. I find that the Respondent here did interfere with employees'rights and unlawfully assisted the Association in violation of Section 8(a)(2) ofthe Act.Respondent also rendered illegal assistance and support to the Association whenthe Company granted it recognition on November 11, on the basis of the three peti-tions, as aforestated.The Company maintains, however, that the Association didrepresent an uncoerced majority of the employees, that the petitions presented to theCompany contained 37 signatures, a majority,31 and that the Respondent was unawareof a substantial representationclaimby another labor organization.The Companyfurther argues that plenty of time existed for the UAW to put the Respondent on noticeof their claim prior to the recognition of the Association, and that no offer was madeby the UAW even after its letter to the Company on November 14, to prove its claimedmajority status 32 It is clear from my prior findings in this Decision that I cannotaccept the Respondent's contention and arguments that the Association, by numericala At the timein question there were 66 possible eligible unit employeesAt no time did the UAW file a representation petition with the Board, but by Novem-ber 14 the UAW had secured 39 signed authorization cards from the unit complement of66 employees.General Counsel's Exhibits Nos.3-a through 3-mm. HIGGINS INDUSTRIES, INC.119majority of signatures on the three petitions, precluded any determination that a realquestion concerning representation existed.A cardinal element of the Board'sMid-west Pipingdoctrine is that an employer cannot arrogate unto himself authority todetermine which of two or more contending unions is entitled to recognition as theexclusive bargaining agent 33The numerical percentage of employees represented byone of the contending unions does not foreclose the existence of a real dispute as torepresentation so as to privilege a premature recognition.34 In view of the extensiveunlawful conduct by the Company, I cannot find that the Company had any reason-able basis for believing that the signatures secured on the petitions, and on which theRespondent's recognition of the Association was based, reflected the free choice of itsemployees.As previously pointed out the Company was well aware of the UAW'sinterest and its activity to organize the employees and also suspected and knew thatsome of its employees were actively supporting the UAW.Therefore, it cannot besuccessfully maintained that the Company was justified in taking upon itself to resolvethe claims of the rival unions. It is also now well settled by the Board that the filingof a petition is no longer the test of the substantiality of a union's claim.35 In thecircumstances of this case, including the Respondent's unlawful opposition to theUAW, it appears clear to me that the conflicting demands of the rival unions presenteda question concerning representation which was for the Board's, rather than theRespondent's, determination. I accordingly find that by recognizing and negotiatingwith the Association, in the face of an existing question concerning representation,the Respondent granted unlawful assistance and support to the Association in violationof Section 8(a)(2) and (1) of the Act.Iowa Beef Packers, Inc.,144 NLRB 615.36Over the years the Board has distinguished between employer conduct which merelygave illegal assistance to a labor organization, or which improperly interfered with theemployees' freedom to act independently on the matter, and activities which could besaid to "dominate" a labor organization.This dichotomy follows the language ofSection 8(a)(2), which makes it illegal for an employer "to dominate or interferewith" a labor organization "or contribute financial or other support to it."Thematerial effect of this distinction has been that in the first situation the employer isordered to discontinue the illegal assistance or interference and not to deal with sucha union until it establishes majority status on the basis of a Board-conducted election,while in the second case it is ordered to disestablish the assisted union entirely. In thisproceeding the General Counsel requests, in his brief, that a finding of domination bemade and that the Respondent be ordered to disestablish the independent.The recordin its entirety does not warrant such an extreme conclusion or remedial order.There is no evidence that the Respondent participated in the internal activities of theAssociation.The main contention by the General Counsel in support of his allegationsand arguments regarding domination appears to be that, because O'Rourke, Green,Cherwinski, and Floyd Robinson attended the Association meetings, the Companyshould, by implication, be held to have actively participated in the Association.Thiscontention is without merit since these individuals are not supervisors as detailed in anearlier section of this Decision, and, therefore, their actions cannot be attributed orimputed to the Company.Moreover, the exhibits and other evidence in this recordshow that the Association is incorporated under the laws of the State of Michigan,that the Association has its own officers independently selected by its members, col-asMidwest Piping and Supply Co.,63 NLRB 1060.94 DuraliteCo., Inc.,132 NLRB 425, 427, footnote 4;Shea Chemical Corporation,121NLRB 1027.°5Air Master Corporation, etc.,142 NLRB 181, 188;Genesee Foundry Company, In-corporated,109 NLRB 1253.m Yuill was interviewed during the investigative stage of this case, and his statementswere recorded in the usual manner and then submitted to him for signature.While Yuilldid not sign the document he did make penned corrections on it. A pretrial interview withLeo Forman was also reduced to writing and submitted to him for his signature. Aftera discussion with Yuill on the matter, Forman did not sign his interview statement.Ralph Robinson also gave a pretrial affidavit to the Board agent, and Robinson signed his.At the trial the General Counsel questioned these Respondent's supervisors as to certainmatters contained in these documents.As the record shows, all three witnesses were thengiven the widest and broadest latitude at the hearing for a complete and full answer onsuch questioning, and were afforded extensive opportunities to testify on all such matters.However, I have totally disregarded all such documents and my resolving, reasoning, find-ings, and conclusions herein are based only upon evidence adduced while the witnessestestifiedunderoath at the hearingbefore me. 120DECISIONSOF NATIONALLABOR RELATIONS BOARDlects dues, and pays its own expenses, that all of its general membership meetings havebeen held in a public hall, and there is no evidence that the Company ever paid anyofficers of the Association for time spent in meetings.In addition to the above I am also unable to find any "domination" in the negotia-tion sessions between the Company and the Association. The General Counsel arguesthat a disestablishment order is warranted because the Company channeled and guidedthe precise direction the Association would take by superintending the contractualdemands made by the Association, and then granting only those demands of which itapproved.An analysis of the Association's contract demands shows that in the firstinstance a substantial package was presented to the Company. Seventeen demandswere made by the Association, and the Company granted 10 of them in whole or inpart.37As examples, the Company agreed to retain all benefits the employees werepresently receiving; granted a 7-cent-an-hour across-the-board wage increase (theAssociation was asking for 15 cents plus a cost-of-living increase); 38 pay shift ratesfor holidays and vacations as requested by the Association were refused; extra pay onmidnight shift was given; vacation periods on length of service were denied, but stillopen for discussion; and the initial selection of a doctor of the employees' own choicewas rejected 39As noted herein, the officers and negotiators of the Association werewithout any management status or control and freely presented to the Company sev-eral highly desirable employee benefits.Had the Association really been under theRespondent's wing or control, the Company would more likely have had fewerdemands and would have also, under such circumstances, been much more likely togrant all of them.40 In the final analysis here no representatives of management tookany part in the meetings or'activities of the Association or attempted to influence itspolicies after its assistance in the organizational stages 41In conclusion I find, on the basis of the evidence as a whole, that an order to dis-establish the Association would not be justified here.Accordingly, the Respondentwill be ordered to cease and desist from continuing the illegal assistance it has beengiving the Association, and not to accord it recognition as exclusive bargaining agentuntil such time as it shall have proved its majority status pursuant to a Board-con-ducted election.RW. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Company, set forth in section III, above, occurring in connec-tion with the operations of the Company described in section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdening and obstructing commerce and thefree flow of commerce.V.THE REMEDY.Having found that the Respondent has engaged in certain unfair labor practices, Ishall recommend that it cease and desist therefrom and take certain affirmative actionwhich I find necessary to effectuate the policies of the Act.I shall recommend that the Respondent reimburse Harvey Sides, Ichabud-Goff, andGrant Powers for any loss of pay they may have suffered by reason of the discrimina-tion against them, by payment to them of a sum of money equal to that which theywould have earned as wages from the date of the discrimination against them to thedate of their reinstatement less interim earnings and in a manner consistent with theBoard policy set out in F. W.Woolworth Company,90 NLRB 289, to which shall beadded interest at the rate of 6 percent per annum as prescribed by the Board inIsisPlumbing & Heating Co.,138 NLRB 716.37 The Association committee, which met with the Company on various dates after No-vember 11, consisted of Richard Rich, Lee Williams, Warren Soper, Harold Ashley, andEdward Lick, SrsaThis raise is consistent with raises given by the Company over the past 5 years (Re-spondent's Exhibit No. 14).Likewise, the timing of the raise, being approximately 1 yearfrom the date of the last raise, Is consistent with the time spread of raises over prior years19At the time,of this hearing the Company had a written but unsigned agreement withthe Association40I have also taken into consideration the fact that the Association has filed grievancesagainst employees.Such a procedure, standing alone,and by itself, would add strength tothe strong argument by the General Counsel. , But coupled with all the other pertinentcircumstances as aforestated,the case is still not elevated to domination status by thisfactor when the entire and complete situation is fully evaluated.u Nutone, Incorporated,112 NLRB 1153;Plastic Age Company, etc.,111 NLRB 121;Guard Services,Inc.,134 NLRB 1753; andJomas Apparel Company,146 NLRB 526. HIGGINS INDUSTRIES, INC.121It will be recommended that the Respondent offer Fred Spreeman and Harvey Sidesimmediate and full reinstatement to their former or substantially equivalent positionswithout prejudice to seniority and other rights and privileges,and make them wholefor any loss of earnings,if any, in accordance with the above formula.Iwill further recommend that the Respondent withdraw all recognition from theAssociation and refrain from recognizing and dealing with it,unless and until theAssociation shall have demonstrated its exclusive majority status pursuant to a Board-conducted election.I shall also recommend that the Respondent preserve and make available to theBoard or its agents,upon request, for examination and copying,all payroll records,social security payment'records, timecards,personnel records and reports, and allother records and reports,and all other records necessary to analyze the amount ofbackpay due and the right to reinstatement under the terms of these recommenda-tions in order to make effective the interdependent guarantees of Section 7 of the Act,I shall recommend that the Respondent cease and desist from,in any manner, infring-ing upon the rights guaranteed in that section.N.L.R.B.V. Express Publishing Com-pany,312 U.S.426;N.L.R.B. v. EntwistleCo.,120 F. 2d 532 (C.A. 4).Upon the basis of the above findings of fact,and upon the entire record in the case,Imake the following:CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within the meaning of Section 2(6)and (7)of the Act.2.The Unions are labor organizations within the meaning of the Act and admit tomembership employees of Respondent.3.By discriminating in regard to the hire or tenure of employment of Fred Spree-man, Harvey Sides, Ichabud Goff,and Grant Powers, thereby discouraging member-ship in the above Unions,Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a) (3) of the Act.4.By engaging in the conduct set forth in the section entitled"Interference,Restraint,and Coercion,"the Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8 (a) (1) of the Act.5.By contributing unlawful assistance and support to Higgins Industries Employ-ees' Association the Respondent has engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(2) ofthe Act.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and pur-suant to Section 10(c) of the Act, I hereby recommend that Higgins Industries, Inc.,its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Interfering in the formation of, or contributing assistance to, the Association,or any other labor organization of their employees.(b)Discouraging membership in the UAW, or in any other labor organization,by discharging, refusing to reinstate, or in any other manner discriminating againstemployees in regard to their hire or tenure of employment or any term or conditionof employment.(c)Encouraging membership in the Association, or in any other labor organization.(d) Interrogating, canvassing, and threatening employees with discharges, changesinworking conditions, and closing the plant in a manner constituting interference,restraint, or coercion in violation of Section 8 (a) (1) of the Act.(e) Promulgating or maintaining in effect any rule which prohibits its employeesfrom soliciting membership in the UAW, or any other labor organization, or fromengaging in other lawful concerted activities on company premises during nonworkingtime.(f)Engaging in the unlawful surveillance of union meetings.(g) In any other manner interfering with, restraining, or coercing employees in theexercise of the rights guaranteed in Section 7 of the Act.2.Take the following affirmative action which is necessary to effectuate the poli-cies of the Act:(a)Withhold all recognition from the Association as the exclusive representativeof the employees for the purpose of dealing with it concerning grievances, labor dis-putes, wages, rates of pay, hours of employment, or other terms and conditions ofemployment, unless and until such labor organization shall have been certified by theBoard as the exclusive bargaining representative of such employees. 122DECISIONSOF NATIONALLABOR RELATIONS BOARD(b) Forthwith rescind itsexistingrule against solicitation to the extent that itprohibits employees from soliciting membership in a labor organization or fromengagingin other lawful concerted activities on company premises during nonworkingtime.(c)Offer to Harvey Sides and Fred Spreeman immediate and full reinstatement totheir former or substantially equivalent positions without prejudice to their seniorityor other rights and privileges and make them whole for any loss of pay, if any, sufferedas a result of the discrimination against them.Reimburse Harvey Sides, IchabudGoff, and Grant Powers for any loss of pay suffered by them in accordance with theprovisions set forth in the section entitled "The Remedy."(d) Post at its Vanderbilt, Michigan, plant copies of the attached notice marked"Appendix." 42Copies of said notice, to be furnished by the Regional Director forRegion 7, shall, after being duly signed by a representative of the Respondent, beposted by it immediately upon receipt thereof, and be maintained by it for a periodof 60 consecutive days thereafter, in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shall be taken toinsure that such notices are not altered, defaced, or covered by any other material.(e)Notify the Regional Director for Region 7, in writing, within 20 days from thedate of receipt of this Decision, what steps the Respondent has taken to complytherewith 4342 In the event that this Recommended Order be adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decisionand Order."43 In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read. "Notify the Regional Director for Region 7, In writing, within10 days from the date of this Order, what steps Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board and in order to effecutate the policies of the NationalLaborRelationsAct, as amended,we hereby notify our employees that:WE WILL NOT interfere with the formation of, or contribute assistance to,Higgins Industries Employees'Association,or any other labor organization ofour employees.WE WILLNOT recognize the above-named Association,or any successorthereof, as the exclusive representative of our employees for the purpose ofdealingwith us concerning grievances,labor disputes, wages, rates of pay,hours of employment,or other conditions of employment,unless and untilsuch labor organization shall have been certifiedby theBoard as the exclusiverepresentative of such employees.WE WILL NOTunlawfully engage in surveillance of employees' union activities.WE WILL NOTpromulgate or maintain in effect any rule which interferes with,restrains,or coerces employees in the exercise of their right to self-organization.WE WILL NOTinterrogate,canvass, threaten discharges,changes in workingconditions,or closing of the plant because employees'engage in union activities.WE WILL NOTdiscourage membership in the(UAW) AFL-CIO, or any otherlabor organization of our employees,by failing and refusing to reinstate any ofour employees,or otherwise discriminating in regard to their hire or tenure ofemployment,or any term of condition of employment.WE WILLNOT in any other manner interferewith,restrain,or coerce ouremployees in the exercise of the right to self-organization, to form labor organi-zations, to join or assist the Union,or any other labor organization,to bargaincollectively through representatives of their own choosing,or to engage in con-certed activities for the purpose of collective bargaining,or other mutual aid orprotection,or to refrain from any or all such activities.WE WILL offerto Fred Spreeman and Harvey Sides immediate and full rein-statement to their former or a substantially equivalent position without prejudiceto seniority and other rights and privileges,and make them whole for any lossof pay, if any,suffered as a result of the discrimination against them. PLASTIC APPLICATORS, INC.123WE WILL reimburse Harvey Sides, Ichabud Goff, and Grant Powers for anyloss of pay they may have suffered by reason of the discrimination against them.HIGGINS INDUSTRIES, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify the above-named employees if presently serving in theArmed Forces of the United States of their right to full reinstatement upon applica-tion in accordance with the Selective Service Act and the Universal Military Trainingand Service Act of 1948, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 500 BookBuilding, 1249 Washington Boulevard, Detroit, Michigan, Telephone No. 963-9330,if they have any question concerning this notice or compliance with its provisions.PlasticApplicators,Inc.andCarpenters District Council ofNew Orleans and Vicinity,Local 2258,AFL-CIO.Case No.15-CA-2408.December 15, 1964.DECISION AND ORDEROn September 15, 1964, Trial Examiner Thomas N. Kessel issuedhisDecision in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfairlabor practices in violation of the National Labor Relations Act,as amended, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached TrialExaminer's Decision.Thereafter, the Respondent filed exceptionsto the Trial Examiner's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Leedom andBrown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theTrial Examiner's Decision, the Respondent's exceptions and brief,and the entire record in this case, and hereby adopts the TrialExaminer's findings, conclusions, and recommendations.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the Board hereby adopts as its Order, the Order recom-mended by the Trial Examiner and orders that Respondent, its officers,agents, successors, and assigns, shall take the action set forth in theTrial Examiner's Recommended Order, with the following addition :150 NLRB No. 16.